Citation Nr: 0522072	
Decision Date: 08/15/05    Archive Date: 08/25/05

DOCKET NO.  02-19 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from July 1963 to October 
1968.

Initially, the Board of Veterans' Appeals (Board) notes that 
the sole issue for current appellate review is entitlement to 
TDIU, and that as explained more fully below, the veteran 
does not currently meet the threshold requirements for such a 
rating.  The Board further notes, however, that in the event 
the veteran were to file a claim for an increased rating for 
his service-connected post-traumatic stress disorder (PTSD) 
and only found to meet the requirements for the next higher 
rating of 50 percent, since his PTSD and 20 percent rated 
diabetes would be deemed to arise from a common etiology, he 
would meet the threshold requirements under 38 C.F.R. 
§ 4.16(a) (2004).

The Board further notes that the issue of entitlement to a 
TDIU on an extraschedular basis is addressed in the REMAND 
portion of the decision below, and is REMANDED to the 
regional office (RO) via the Appeals Management Center (AMC) 
in Washington, D.C.  See VAOPGCPREC 6-96 (the Board is not 
precluded from issuing a final decision on an increased 
schedular rating claim and remanding an extraschedular rating 
issue).  


FINDINGS OF FACT

1.  Service connection is in effect for PTSD, rated 30 
percent disabling, diabetes mellitus, currently rated as 20 
percent disabling, and status post appendectomy and fractured 
pelvis, each noncompensably evaluated.

2.  The veteran's service-connected PTSD and other service-
connected disabilities present such an exceptional or unusual 
disability picture so as to render impractical the 
application of regular schedular standards.


CONCLUSIONS OF LAW

1.  The veteran is not unemployable by reason of his service-
connected disabilities on a schedular basis.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, and 
4.16(a)(2004).

2.  The disability picture presented by the veteran's 
service-connected disabilities warrants referral to the 
Director of the Compensation and Pension Service for 
consideration of the assignment of an extraschedular rating.  
38 U.S.C.A. §§ 501, 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102(b), 4.16(b)(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

At the outset, the Board notes that this matter has been 
sufficiently developed pursuant to the guidelines established 
in the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002) (VCAA).  In this 
regard, the claims file reflects that the veteran has been 
fully advised of the need to provide evidence that he is 
unemployable as a result of his service-connected 
disabilities.  

First, prior to the initial rating decision that denied the 
claim in June 2002, the veteran was provided with an April 
2002 letter from the RO that advised the veteran of the 
evidence needed to substantiate his claim for TDIU, and the 
respective obligations of the Department of Veterans Affairs 
(VA) and the veteran in obtaining such evidence.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

The April 2002 rating decision and November 2002 statement of 
the case then specifically advised the veteran of the 
threshold rating requirements under 38 C.F.R. § 4.16(a), and 
that the evidence did not otherwise indicate that the veteran 
was unemployable as the sole result of his service-connected 
disabilities.  

Following the review of additional evidence, a January 2005 
supplemental statement of the case again advised the veteran 
that the evidence still did not indicate that the veteran's 
unemployability was due solely to his service-connected 
disabilities.

While the April 2002 VCAA notice letter did not specifically 
request that appellant provide any evidence in his possession 
that pertained to the claim as addressed in Pelegrini v. 
Principi, 17 Vet. App. 112 (2004), as demonstrated by the 
foregoing communications from the RO, the Board finds that 
appellant was otherwise fully notified of the need to give to 
VA any evidence pertaining to his claim.  All that VA 
requires is that the duty to notify under the VCAA is 
satisfied, and the claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

The veteran has also been provided with the applicable law 
and regulations, and there is no indication that there are 
any outstanding records or documents that have not been 
obtained or adequately addressed in documents already 
contained in the claims file.

Finally, to the extent that the veteran does not meet the 
threshold requirements of 38 C.F.R. § 4.16(a) (2004), his 
claim is subject to denial as a matter of law, and is 
arguably not subject to the VCAA.

Thus, based on all of the foregoing, the Board concludes that 
no further notice and/or development is required in this 
matter pursuant to the VCAA.


II.  Analysis

In connection with the veteran's current claim for a TDIU due 
to service-connected disabilities, the Board finds that some 
of the basic facts are not in dispute.  Service connection is 
in effect for PTSD, rated 30 percent disabling, diabetes 
mellitus, currently rated as 20 percent disabling, and status 
post appendectomy and fractured pelvis, each noncompensably 
evaluated.  

Total disability evaluations based on individual 
unemployability may be assigned where the schedular rating 
for the service-connected disability or disabilities is less 
than 100 percent when it is found that service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age.  38 C.F.R. §§ 3.340, 3.341, 
and 4.16.  Such a rating may be assigned when certain 
percentage requirements are met, under 38 C.F.R. § 4.16(a), 
or on an extraschedular basis when the percentage standards 
are not met.  Under 38 C.F.R. § 4.16(a) if there is only one 
disability, it must be ratable at 60 percent or more (with 
disabilities of common etiology counted as one disability), 
or if there are two or more disabilities, there must be at 
least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  

In this case, the threshold eligibility percentage 
requirements of 38 C.F.R. § 4.16(a) have not been met.  More 
specifically, with respect to the veteran's two compensably 
rated service-connected disabilities, since one of these 
disabilities are not currently rated as at least 40 percent 
disabling, the veteran's service-connected disabilities do 
not meet the initial schedular requirements set forth in 38 
C.F.R. § 4.16(a).

The Board therefore finds that the veteran's claim for a TDIU 
on a schedular basis is legally insufficient.  In Sabonis v. 
Brown, 6 Vet. App. 426 (1994), the United States Court of 
Appeals for Veterans Claims (Court) held that in cases in 
which the law and not the evidence is dispositive, a claim 
for entitlement to VA benefits should be denied or the appeal 
to the Board terminated because of the absence of legal merit 
or the lack of entitlement under the law.  Accordingly, the 
veteran's claim of entitlement to a TDIU on a schedular basis 
will be denied.  Sabonis, 6 Vet. App. at 429.

However, as was noted above, cases in which the veteran does 
not meet the percentage standards of 38 C.F.R. § 4.16(a), but 
where the veteran is otherwise unemployable due to service-
connected disability, should be submitted for extraschedular 
consideration.  A preliminary review of the record does not 
reveal that the RO considered referring this claim to the VA 
Under Secretary for Benefits or to the Director of the VA 
Compensation and Pension Service for the assignment of an 
extraschedular rating as available under 38 C.F.R. 
§ 3.321(b)(1).  

VA law provides that, in order to accord justice in an 
exceptional case where schedular ratings are found to be 
inadequate, the field station is authorized to refer the case 
for consideration of the assignment of an extraschedular 
evaluation commensurate with a veteran's average impairment 
in earning capacity.  The governing criteria for such an 
extraschedular award is a finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization so as to render 
impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating in the 
first instance.  The Board, however, is not precluded from 
raising this question, and in fact, is obligated to literally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under VA 
laws and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); 
VAOPGCPREC 6-96 (remand rather than referral is the proper 
disposition for extraschedular claims inferred or reasonably 
raised by the evidence of record).  The Court has also stated 
that when the Board has purported to grant an extraschedular 
rating, the claim must then be sent by the Board to those 
"officials who possess the delegated authority to assign 
such a rating in the first instance."  Floyd v. Brown, 9 
Vet. App. at 95.

The Board finds that this case presents such an exceptional 
and unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization so as to render impractical the application 
of the regular schedular standards.  Medical records in the 
claims file document that the veteran's PTSD creates marked 
interference with employment, and in fact, his most recent 
employment as a truck driver was adversely affected by 
episodes of anger.  

In May 2003, the claims file indicates that the veteran was 
awarded Social Security Administration (SSA) disability 
benefits based on his PTSD, bilateral shoulder derangement, 
degenerative disc disease, and carpal tunnel syndrome.  SSA 
and VA examination records further reflect that the veteran 
has an eighth grade education and worked in construction and 
as a truck driver.  

The veteran's original claim for a TDIU indicates that he has 
variously worked in maintenance and as a truck driver, and 
has not been gainfully employed since March 2001. 

VA treatment and examination records over the period of July 
2001 to December 2004 reflect global assessment of 
functioning (GAF) scale scores of 40 in July 2001, 60 in 
January 2002, 49 in May 2002, 50 in September 2002, 55 in 
December 2002 and May 2003, 50 in January 2004, 55 in April 
2004, and 60 in September and December 2004.

The record also contains the March 2002 opinion of Dr. I. 
that the veteran's psychiatric issues alone would be 
sufficient to render the veteran totally disabled, and the 
May 2002 VA PTSD examiner's opinion that the veteran's 
industrial adaptability seemed quite guarded secondary to 
PTSD symptoms and medical issues.

This evidence, in conjunction with medical evidence 
demonstrating frequent evaluation and care of the veteran's 
PTSD by physicians, leads the Board to believe that the claim 
for a TDIU should be referred for consideration as to whether 
the veteran should be granted a TDIU on an extraschedular 
basis.  


ORDER

The claim for a total disability rating based on individual 
unemployability due to service-connected disabilities on a 
schedular basis is denied.

As the veteran's claim for a TDIU warrants referral to the 
Director of the Compensation and Pension Service for 
consideration of the assignment of an extraschedular rating, 
to that extent only, the appeal is granted.


REMAND

While the veteran's claim for a TDIU has been denied by the 
Board on a schedular basis, the Board will now remand the 
matter of entitlement to a TDIU on an extraschedular basis, 
in consideration of the application of 38 C.F.R. § 4.16(b).  

Accordingly, this matter is REMANDED to the RO (via the AMC) 
for the following:

1.  After the completion of any 
appropriate development related to this 
request, the RO should forward this case 
to the Director of the Compensation and 
Pension Service, for consideration of the 
assignment of a TDIU due to service-
connected disability on an extraschedular 
basis, pursuant to the provisions of 
38 C.F.R. § 4.16(b).  

2.  Thereafter, if any benefit sought on 
appeal remains denied, the RO should 
provide the veteran and his 
representative with a supplemental 
statement of the case (SSOC) that 
contains notice of all of the relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable 
laws and regulations pertinent to the 
issue on appeal.  The RO should then 
allow an appropriate period of time for 
the veteran and/or his representative to 
respond to the SSOC.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369.  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C.A. §§ 
5109B, 7112).


	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


